DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending and rejected.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
"PS" & "PSth" in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
“voltage value 1” in Para. [0108] should read “voltage value V”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8 & 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitations “a current value” and “a voltage value” on Line 2. It is unclear whether the “current value” and the “voltage value” are the same as the “value of a current supplied to the signal wire” and “a value… of a voltage applied to the signal wire”, previously recited in Claim 1 on Lines 9-10, or different, separate current and voltage values. For the purpose of examination, “a current value” and “a voltage value” are being interpreted as “the current value” and “the voltage value”, respectively.
Regarding Claim 6, Claim 6 recites the limitation “a current value” on Line 2. It is unclear whether this “current value” is the same as the “value of a current supplied to the signal wire” or a different, separate current value. For the purpose of examination, “a current value” is being interpreted as “the current value”.
Regarding Claim 7, Claim 7 recites the limitation “the resistance value information” on Line 4. It is unclear whether this “resistance value information” is the “resistant value information of the resistance value of the device” —previously recited on Lines 2-3 of Claim 7— or the “resistance value information of the resistance component” —previously recited on Line 12 of Claim 1. For the purpose of 
Regarding Claim 8, Claim 8 recites the limitation “a voltage value” on Line 2. It is unclear whether this “voltage value” is the same as the “value of a voltage applied to the signal wire” previously recited in Claim 1 on Lines 9-10 or a different, separate voltage value. For the purpose of examination, “a voltage value” is being interpreted as “the voltage value”.
Regarding Claim 14, Claim 14 recites the limitations “a current value” and “a voltage value” on Line 2. It is unclear whether the “current value” and the “voltage value” are the same as the “value of a current supplied to the signal wire” and “a value… of a voltage applied to the signal wire”, previously recited in Claim 1 on Lines 9-10, or different, separate current and voltage values. For the purpose of examination, “a current value” and “a voltage value” are being interpreted as “the current value” and “the voltage value”, respectively.
Additionally, regarding Claim 14, Claim 14 recites the limitation “a resistance value of the signal wire” on Lines 4-5. It is unclear whether this “resistance value of the signal wire” is the same as the “resistance value of the signal wire” previously recited in Claim 13 on Line 3, or a different, separate resistance value of the signal value. For the purpose of examination, “a resistance value of the signal wire” is being interpreted as “the resistance value of the signal wire”.
Regarding Claim 15, Claim 15 recites the limitation “a memory configured to store resistance value information of the resistance component” on Lines 3-4. It is unclear whether this “resistance value information of the resistance component” is the same as the “resistance value information of the resistance component” previously recited in Claim 1 on Line 12, or a different, separate resistance value information of the resistance component. For the purpose of examination, “a memory configured to store resistance value information of the resistance component” is being interpreted as “a memory configured to store the resistance value information of the resistance component”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-15 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkt et al. (hereinafter "Merkt") (US 2016/0353540).
Regarding Claim 1, Merkt discloses an endoscope apparatus (Fig. 4, a lighting apparatus 40; [0084]) comprising:
an endoscope (Fig. 4, an endoscope comprising an electrical supply apparatus 100 and an LED lamp 400; [0037] & [0084]);
a device (Fig. 4, an LED lamp 400; [0084]) provided in a distal end portion of an insertion portion of the endoscope (the LED lamp 400 is disposed at a distal end portion of an insertion portion of the endoscope; see Fig. 4) and having a resistance component (Fig. 4, a load resistor 408; [0085]);
a signal wire (Fig. 4, two electrical contacts; [0084]) inserted into the insertion portion and connected to both ends of the device (the two electrical contacts are disposed in the distal end portion of the endoscope and connected to both ends of the LED lamp 400; see Fig. 4); and

the processor
detects at least one value of a current supplied to the signal wire and a voltage applied to the signal wire (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects a potential voltage U’dim; [0090]),
calculates power consumption of the device from the at least one value detected and resistance value information of the resistance component (Fig. 4, the control unit 402 calculates a dimmed power value PLED of the LED lamp 400 from the potential voltage U’dim and a resistance value Rload of the load resistor 408; [0087] & [0099] – [0100] & see equations 20a-e), and
executes a predetermined process based on the calculated power consumption of the device and power consumption threshold information (Figs. 4 & 7A, the dimmed power value PLED is combined with a maximum power value PLEDmax to create a dimming characteristic curve, which is used to change a brightness of the LED lamp 400; [0081] & [0096] – [0100]).
Regarding Claim 2, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the endoscope includes a memory configured to store the resistance value information of the resistance component (Fig. 4, the control unit 402 has memory which stores the dimming characteristic curve and therefore the resistance value Rload of the load resistor 408 used to create said dimming characteristic curve; [0035]).
Regarding Claim 3, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the endoscope includes a memory configured to store the power consumption threshold information (Fig. 4, the control unit 402 has memory which stores the dimming characteristic LEDmax used to create said dimming characteristic curve; [0035]).
Regarding Claim 4, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the processor detects the current value and the voltage value (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects a potential voltage U’dim which is in turn used to calculate an LED current ILED; [0090] & [0091]), and the processor calculates the power consumption from the current value, the voltage value and a ratio of a resistance value of the device and a resistance value of the signal wire (Fig. 4, the control unit 402 calculates the dimmed power value PLED from the potential voltage U’dim, the LED current ILED and a power of a lamp circuit Plamp wherein the power of the lamp circuit Plamp is calculated from a ratio of a resistance of the lamp circuit Rlamp and a resistance of the signal wire Rrheo; [0054] & [0097] – [0100] & see equations 2, 20a and 20d).
Regarding Claim 5, Merkt discloses the endoscope apparatus according to Claim 4. Merkt further discloses wherein the endoscope includes a memory configured to store information of the ratio, and the processor uses the information of the ratio read from the memory to calculate the power consumption (Fig. 4, the control unit 402 has memory which stores the dimming characteristic curve and therefore the ratio of the resistance of the lamp circuit Rlamp and the resistance of the signal wire Rrheo used to create said dimming characteristic curve; [0035]).
Regarding Claim 6, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the processor detects the current value (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects a potential voltage U’dim which is in turn used to calculate an LED current ILED; [0090] & [0091]), and the processor calculates the power consumption from the current value and a resistance value of the device (Fig. 4, the control unit 402 calculates the dimmed power value PLED from the LED current ILED and a resistance of a lamp circuit Rlamp
Regarding Claim 7, Merkt discloses the endoscope apparatus according to Claim 6. Merkt further discloses wherein the endoscope includes a memory configured to store resistance value information of the resistance value of the device, and the processor uses the resistance value information of the resistance value of the device stored in the memory to calculate the power consumption (Fig. 4, the control unit 402 has memory which stores the dimming characteristic curve and therefore the resistance of the lamp circuit Rlamp used to create said dimming characteristic curve; [0035]).
Regarding Claim 8, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the processor detects the voltage value (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects a potential voltage U’dim; [0090]), and the processor calculates the power consumption based on the voltage value and a composite resistance value of a resistance value of the device and a resistance value of the signal wire (Fig. 4, the control unit 402 calculates the dimmed power value PLED from the potential voltage U’dim and a power of a lamp circuit Plamp wherein the power of the lamp circuit Plamp is calculated from a composite resistance Rrheo+ Rlamp of a resistance of the lamp circuit Rlamp and a resistance of the signal wire Rrheo; [0054] & [0097] – [0100] & see equations 2, 20a and 20d).
Regarding Claim 9, Merkt discloses the endoscope apparatus according to Claim 9. Merkt further discloses wherein the endoscope includes a memory configured to store the resistance value of the device and resistance value information of the composite resistance value, and the processor calculates the power consumption by using the resistance value of the device and the resistance value information of the composite resistance value stored in the memory (Fig. 4, the control unit 402 has memory which stores the dimming characteristic curve and therefore the composite resistance Rrheo+ Rlamp and the resistance of the lamp circuit Rlamp used to create said dimming characteristic curve; [0035]).
Regarding Claim 13, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the processor detects a composite resistance value of a resistance value of the dim which is proportional to a composite resistance Rrheo+ Rlamp of a resistance of a lamp circuit Rlamp —which is proportional to the resistance value Rload of the load resistor 408— and a resistance of the signal wire Rrheo; [0054] & [0096] – [0100] & see equations 2, 20a and 20d); [0090]), and the processor does not execute the predetermined process when the detected composite resistance value is a predetermined value or more (Fig. 4, when the composite resistance Rrheo+ Rlamp is equal to the resistance of the lamp circuit Rlamp, a power of the lamp circuit Plamp is equivalent to the maximum power value PLEDmax and therefore the brightness of the LED lamp 400 does not change; [0096] & see equation 18b).
Regarding Claim 14, Merkt discloses the endoscope apparatus according to Claim 13. Merkt further discloses wherein the processor detects the current value and the voltage value (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects the potential voltage U’dim which is in turn used to calculate an LED current ILED; [0090] & [0091]), and the processor calculates the power consumption from the current value, the voltage value and a ratio of a resistance value of the device and the resistance value of the signal wire (Fig. 4, the control unit 402 calculates the dimmed power value PLED from the potential voltage U’dim, the LED current ILED and the power of the lamp circuit Plamp wherein the power of the lamp circuit Plamp is calculated from a ratio of the resistance of the lamp circuit Rlamp and the resistance of the signal wire Rrheo; [0054] & [0097] – [0100] & see equations 2, 20a and 20d).
Regarding Claim 15, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the endoscope is any endoscope selected from a plurality of endoscopes (Fig. 4, the endoscope is an otoscope selected from a plurality of endoscopes; [0041]), and the endoscope includes a memory configured to store the resistance value information of the resistance component (Fig. 4, the control unit 402 has memory which stores the dimming characteristic curve and therefore load of the load resistor 408 used to create said dimming characteristic curve; [0035]).
Regarding Claim 20, Merkt discloses an image processing apparatus (Fig. 4, a lighting apparatus 40; [0084]) comprising a processor (Fig. 4, a control unit 402 wherein the control unit is a processor; [0035] & [0085]) composed of hardware (Fig. 4, the control unit 402 comprises an acquisition apparatus 410, a provision apparatus 420 and a clock generator apparatus 440; [0085]) and allowing connection of an endoscope (Fig. 4, an endoscope comprising an electrical supply apparatus 100 and an LED lamp 400; [0037] & [0084]), wherein
the processor detects at least one value of a current supplied to a signal wire (Fig. 4, two electrical contacts; [0084]) connected to both ends of a device provided in a distal end portion of an insertion portion of the endoscope (the two electrical contacts are disposed in a distal end portion of the endoscope and connected to both ends of a LED lamp 400; see Fig. 4) and having a resistance component (Fig. 4, a load resistor 408; [0085]) and a voltage applied to the signal wire (Fig. 4, the acquisition apparatus 410 of the control unit 402 detects a potential voltage U’dim; [0090]),
calculates power consumption of the device from the at least one value detected and resistance value information of the resistance component (Fig. 4, the control unit 402 calculates a dimmed power value PLED of the LED lamp 400 from the potential voltage U’dim and a resistance value Rload of the load resistor 408; [0087] & [0099] – [0100] & see equations 20a-e), and
executes a predetermined process based on the calculated power consumption of the device and power consumption threshold information (Figs. 4 & 7A, the dimmed power value PLED is combined with a maximum power value PLEDmax to create a dimming characteristic curve, which is used to change a brightness of the LED lamp 400; [0081] & [0096] – [0100]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (hereinafter "Merkt") (US 2016/0353540) in view of Okawa et al. (hereinafter "Okawa") (US 2013/0265403).
Regarding Claim 10, Merkt discloses the endoscope apparatus according to Claim 1. Merkt further discloses wherein the endoscope includes a memory (Fig. 4, the control unit 402 has memory; LED of the LED lamp 400 from the potential voltage U’dim and the resistance value Rload of the load resistor 408; [0087] & [0099] – [0100] & see equations 20a-e).
Merkt fails to explicitly disclose wherein the memory is configured to store model information of the endoscope, and the processor obtains the resistance value information of the resistance component based on the model information.
However, Okawa teaches an endoscope apparatus (Fig. 1, an endoscope apparatus 1; [0044]) comprising:
an endoscope (Fig. 1, an endoscope 2A; [0044]);
a processor (Figs. 1 & 4C a processor 4; [0044]) and memory (Fig. 4C, ROM of an overcurrent detection circuit 82a of the processor 4; [0158]); and
wherein the memory is configured to store model information of the endoscope (Fig. 4C, the ROM of the overcurrent detection circuit 82a is configured to store different resistance values of various kinds of endoscopes 2A; [0158]), and the processor obtains resistance value information of a resistance component based on the model information (Fig. 4, the 82a of the processor 4 adopts the difference resistance values depending on the kind of endoscope 2A; [0157] & [0158]).
The advantage of the various resistance values is to select appropriate threshold values for detecting an overcurrent (Okawa; [0157]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control unit and memory as disclosed by Merkt, with to include storing various resistance values taught by Okawa, to select appropriate threshold values for detecting an overcurrent (Okawa; [0157]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (hereinafter "Merkt") (US 2016/0353540) in view of Sato (JP-2015125094-A).
Regarding Claim 11, Merkt discloses the endoscope apparatus according to Claim 1. Merkt fails to explicitly disclose wherein the power consumption of the device calculated in the processor is an integrated value of power consumption for a predetermined period, and the power consumption threshold information is a value corresponding to the predetermined period.
However, Sato teaches a device (Fig. 1, a system 10; Page 2, Para. 2) comprising:
a processor (Fig. 1, a CPU 20; Page 2, Para. 3) and memory (Fig. 1, ROM of the CPU 20; Page 2, Para. 3); and
wherein power consumption of the device (Fig. 2, a total power amount calculation unit 34 calculates total power consumption Wn of the system 10; Page 3, Para. 7) calculated in the processor is an integrated value of power consumption for a predetermined period (Fig. 2, the total power consumption Wn is calculated by integrating power consumption Wi over a time period T; Page 3, Para. 6), and power consumption threshold information is a value corresponding to the predetermined period (Fig. 2, an estimated value Test is calculated from the total power consumption Wn and compared a target value stored in the CPU 20; Page 2, Para. 3).
The advantage of the calculating total power is to accurate calculate power even when a voltage drop has occurred (Sato; Page 8, Para. 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the processor as disclosed by Merkt, with to include the total power amount calculation unit 34 which calculates total power taught by Sato, to accurate calculate power even when a voltage drop has occurred (Sato; Page 8, Para. 2).
Regarding Claim 12, Merkt, as previously modified by Sato, discloses the endoscope apparatus according to Claim 11. Sato further teaches wherein the memory is configured to store information of .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (hereinafter "Merkt") (US 2016/0353540) in view of Gocho et al. (hereinafter "Gocho") (US 2016/0037079).
Regarding Claim 16, Merkt discloses the endoscope apparatus according to Claim 1. Merkt fails to explicitly disclose wherein the device is included in an actuator provided in the distal end portion, and the predetermined process is a process to stop operation of the actuator.
However, Gocho teaches an endoscope (Fig. 1, an endoscope 200; [0017]) comprising:
an actuator (Fig. 1, a lens driving unit 240; [0018]) comprising a resistance component (Fig. 6, a field effect transistor FET; [0055]), and a predetermined process to stop operation of the actuator (Fig. 6, a signal from a FPGA 430 controls whether the field effect transistor FET of the lens driving unit 240 is on or off; [0055]).
The advantage of the controllable field effect transistor is to provide constant current to the device (Gocho; [0055]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the LED lamp as disclosed by Merkt, with to include the total power amount calculation unit 34 which calculates total power taught by Gocho, to provide constant current to the device (Gocho; [0055]) which will prevent flickering of the LED lamp.	
Regarding Claim 17, Merkt, as previously modified by Gocho, discloses the endoscope apparatus according to Claim 16. Gocho further teaches wherein the actuator is a voice coil motor (Figs. 1 & 4, the 
Regarding Claim 18, Merkt discloses the endoscope apparatus according to Claim 1. Merkt fails to explicitly disclose wherein the device is included in a sensor provided in the distal end portion, and the predetermined process is a process to stop operation of the sensor.
However, Gocho teaches an endoscope (Fig. 1, an endoscope 200; [0017]) comprising:
a sensor (Fig. 1, a position detection unit 220; [0022]), and a process to stop operation of the sensor (Fig. 1, releasing of a zoom button stops an output of a position control unit 320 from changing; [0039]).
The advantage of the position sensor is to accurately determine the position of the device on the endoscope (Gocho; [0054]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope as disclosed by Merkt, with to include the a position sensor taught by Gocho, to accurately determine the position of the device on the endoscope (Gocho; [0054]).
Regarding Claim 19, Merkt, as previously modified by Gocho, discloses the endoscope apparatus according to Claim 18. Gocho further teaches wherein the sensor is a sensor for position detection of a zoom lens (Fig. 1, the position detection unit 220 is for a zoom lens 221; [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minakuchi (US 2015/0280550) teaches a load voltage control device for an electronic endoscope.
Blanquart (US 2014/0275783) teaches a voltage regulated image sensor for an endoscope.
deLucia (US 2012/0004509) teaches a drive circuit for an LED.
Matsui (US 2009/0284588) teaches an endoscope with a detachable optical adapter.
Fujiyama et al. (US 2009/0203965) teaches an endoscope with a detachable determination circuit.
Horie et al. (US 2008/0076087) teaches a resistor-controlled anti-fog film for an observation device.
Suda (US 2008/0027284) teaches an endoscope with a power shutdown unit.
Murata (US 2007/0244366) teaches an endoscope with an LED driving control unit.
Kaneko et al. (US 2007/0038030) teaches an endoscope with a plurality of distal LEDs.
Yoneda et al. (US 2004/0090189) teaches an electric power supply system for an LED lighting unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795